2018 UT App 88



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                         Appellee,
                             v.
                   BRANDON TYLER WHITBECK,
                         Appellant.

                            Opinion
                       No. 20150973-CA
                       Filed May 17, 2018

           Second District Court, Ogden Department
                The Honorable W. Brent West
                        No. 151900201

        Samuel P. Newton, Cherise M. Bacalski, and Emily
                Adams, Attorneys for Appellant
           Sean D. Reyes and Jeffrey S. Gray, Attorneys
                          for Appellee

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
   MICHELE M. CHRISTIANSEN and DIANA HAGEN concurred.

POHLMAN, Judge:

¶1      Brandon Tyler Whitbeck appeals his convictions of one
count of failure to stop or respond at the command of a police
officer, a third degree felony, see Utah Code Ann. § 41-6a-210
(LexisNexis 2014), and one count of theft by receiving stolen
property, a second degree felony, see id. § 76-6-408 (2017). On
appeal, Whitbeck argues that the trial court exceeded its
discretion in admitting prior bad acts evidence under rule 404(b)
of the Utah Rules of Evidence and that his trial counsel
performed ineffectively by failing to object to the introduction of
prejudicial photographs, which depicted him posing while
holding a gun. We affirm.
                        State v. Whitbeck


                        BACKGROUND

¶2     The State charged Whitbeck with failure to stop or
respond at the command of a police officer and theft by
receiving stolen property, a 2012 GMC Acadia, based on a series
of events that occurred in North Ogden in January 2015. At that
time, a “high rate of vehicle [burglaries] and vehicle thefts” had
been occurring in the Ogden area, and officers from North
Ogden and Weber County were working together to identify
potential suspects.

¶3     During the night of January 17, and into the early
morning of January 18, several vehicle burglaries and thefts
occurred in one particular North Ogden neighborhood. As
pertinent here, one theft victim reported that his garage had
been “ransacked” and that among the items stolen was his wife’s
vehicle, a charcoal gray 2012 GMC Acadia.

¶4     Two other victims reported vehicle burglaries in the same
neighborhood, on the same night. The first victim, whose vehicle
was parked approximately six or seven blocks from where the
Acadia had been stolen, reported that his vehicle had been
broken into and that, although it did not appear that anything
had been taken, there was a phone left in the vehicle that was
not his. Through a combination of fingerprints lifted from the
phone and evidence obtained through a search of the phone, the
officers identified the phone as Whitbeck’s.

¶5     The second victim, whose vehicle was “approximately
two doors away” from where the Acadia had been stolen,
reported that his vehicle had been broken into and that his
identification card, several watches, and a check written out to
him had been stolen from it. On January 21, a wallet containing,
among other things, the second victim’s identification card and
the check, as well as Whitbeck’s driver license, was turned in to
the Harrisville City Police Department. The officer investigating
the wallet and its contents determined that the wallet belonged
to Whitbeck, and he notified one of the North Ogden officers



20150973-CA                     2               2018 UT App 88
                        State v. Whitbeck


investigating the vehicle burglaries and forwarded to the officer
photographs of the wallet’s contents.

¶6     After the January 18 events, police identified Whitbeck
and a known associate of Whitbeck’s, Witness, as the primary
suspects of the string of burglaries and thefts. Various officers
met to strategize, and each officer was provided photographs—
both booking photographs and photographs obtained through
social media—of Whitbeck and Witness. The officers were also
provided with Witness’s address as well as descriptions of the
stolen vehicles from the area, including the 2012 GMC Acadia.

¶7     Over the next three days, two investigating officers
reported observing Whitbeck driving what appeared to be the
stolen Acadia. On January 20, one of the officers, Officer Haney,
reported that he had observed two vehicles parked in Witness’s
driveway. One of them, a gray Chevrolet Aveo, had been
reported stolen. The other vehicle was a “dark gray GMC
Acadia,” and Officer Haney observed a person he later identified
as Whitbeck “standing inside the . . . driver’s door” of that
vehicle. The Acadia did not have a license plate. Officer Haney
observed both the Aveo and the Acadia back out of the driveway
and drive away from Witness’s house.

¶8      The next day, another officer, Officer Huckaby, reported
observing Whitbeck driving what he identified as a gray 2012
GMC Acadia in North Ogden. During trial, Officer Huckaby
testified that as he was checking out some “hot spots” looking
for stolen cars, he observed a gray Acadia pull up to a stop sign.
Because Officer Huckaby knew that a gray 2012 Acadia had been
reported stolen, he “slowed down,” and as the vehicle turned, he
observed the driver from a distance of approximately twenty
feet. He immediately recognized the driver as Whitbeck from his
photographs, which Officer Huckaby had with him in his vehicle
at the time. He also observed that the Acadia had no license
plate. Officer Huckaby immediately executed a U-turn to “keep
an eye on the car,” and, because he drove an “unmarked car,” he
radioed for assistance. Another patrol vehicle responded,



20150973-CA                     3               2018 UT App 88
                        State v. Whitbeck


turning on its siren and lights while getting “directly behind”
the Acadia. Rather than slowing and stopping, however,
Whitbeck “immediately accelerated,” ran a stop sign, and
proceeded northbound at an “extremely high rate of speed.”
Although the patrol car initially gave chase, it broke off pursuit
for safety reasons.

¶9     A few days later, police recovered the Acadia when a man
in Clearfield reported that he suspected that a 2012 GMC Acadia
he had received from a friend of Whitbeck’s was stolen.

¶10 Before trial, the State filed a notice of intent to introduce
rule 404(b) evidence linking Whitbeck to other burglaries that
had occurred in the same North Ogden neighborhood on
January 18, 1 which Whitbeck opposed. Out of the jury’s presence
on the day of trial, the court heard argument from both sides on
the matter.

¶11 The State argued that it sought to introduce the phone
and the wallet as evidence to “corroborate the fact that
[Whitbeck] was in the area at the time that the [Acadia] theft
actually happened,” which the State claimed would “help prove
the elements that [Whitbeck] knew or should have known that
the [Acadia] was stolen” at the time he possessed it. The State
also asserted that Witness was prepared to testify, among other
things, that on the night in question, it was his and Whitbeck’s
“plan” to commit these vehicle burglaries and thefts and that
they engaged in this conduct on the night in question at the
“general location” from which the Acadia had been stolen.




1. Rule 404(b) of the Utah Rules of Evidence provides that, “[o]n
request by a defendant in a criminal case, the prosecutor
must . . . provide reasonable notice of the general nature of
[evidence of the defendant’s prior wrongful acts] that the
prosecutor intends to offer at trial.”



20150973-CA                     4               2018 UT App 88
                         State v. Whitbeck


¶12 Whitbeck responded that the phone and wallet evidence
were “bits and pieces” the State was trying to present as “one
cohesive piece of evidence.” He argued that the pieces of
evidence did not demonstrate that he was “in possession of
anything,” even if the items were “all related to a type of crime
or a genre of crime.” He also asserted that the introduction of the
items would be problematic, given that those items were not
found on him at the same location and, for example, it was not
clear “how the [stolen] identification got into his wallet.”

¶13 The court ruled in favor of the State, concluding that the
phone and wallet evidence was being offered for a “proper non-
character purpose,” because it “goes to identify Mr. Whitbeck”
as “a person who was involved in” vehicle burglaries and
whether “he is the person that [the police] were in fact looking
for for this series of crimes that allegedly occurred” in that North
Ogden neighborhood. The court recognized that the evidence
was prejudicial but determined it was not unfairly so, and the
court observed that there was a “need for the evidence” and that
the State was “entitled to bring in all the evidence that [it] had
that would lead one to believe that the identity of the person that
was involved in this crime and inferentially involved in others
was Mr. Whitbeck.” The court accordingly limited its ruling to
permitting the introduction of the phone and the wallet to
“tie . . . up with [Witness] to the extent that Mr. Whitbeck was
involved in this crime or other crimes,” and the court
emphasized that the State was not to use the evidence to say that
Whitbeck committed “all these other crimes,” but rather that the
State was limited to using the evidence to identify Whitbeck as a
person “who may have been involved in this.”

¶14 At trial, Witness testified that he and Whitbeck had been
in the North Ogden neighborhood from which the Acadia had
been stolen on the night in question and that they were there to
generally steal and burglarize vehicles. Witness also testified that
the next day Whitbeck had said that he had lost his phone. In
addition, Witness testified that on at least two occasions he had
observed Whitbeck driving a GMC Acadia—later in the morning



20150973-CA                     5                 2018 UT App 88
                        State v. Whitbeck


of January 18 when he and Whitbeck reunited, and on the day
Officer Haney observed the Acadia in Witness’s driveway
because Witness was seated in the Acadia as Whitbeck drove it
away.

¶15 The State also introduced the wallet and phone evidence
to corroborate Witness’s testimony about the events of the night
in question, arguing that Whitbeck knew the Acadia was stolen
because, in part, the evidence demonstrated he was in the North
Ogden neighborhood with Witness pursuant to the plan to steal
and burglarize vehicles. As to the phone in particular, the State
presented evidence recovered from the phone to demonstrate
that it belonged to Whitbeck, including fingerprints, text
messages, application use, and two photographs depicting
Whitbeck posing with a gun. The trial court admitted the
photographs into evidence without objection.

¶16 At closing, the State emphasized to the jury that although
other vehicle burglaries and thefts had been discussed, the State
had not charged Whitbeck with those other vehicle burglaries,
and the “only things” the jury was to decide were whether
Whitbeck eluded the police officer and “was in possession of a
stolen vehicle, the Acadia.” “Everything else,” the State
explained, “was presented [as] background and to identify the
person . . . that had the Acadia.”

¶17 The jury returned guilty verdicts on both counts.
Whitbeck appeals.


           ISSUES AND STANDARDS OF REVIEW

¶18 Whitbeck raises two claims of error. First, he argues that
the trial court “erroneously allowed the State to present prior
bad act evidence that [he] was allegedly involved in two
different vehicle burglaries.” We review “a trial court’s
admission of prior bad acts evidence” for an abuse of discretion.
State v. Reece, 2015 UT 45, ¶ 17, 349 P.3d 712 (quotation
simplified).


20150973-CA                    6                2018 UT App 88
                          State v. Whitbeck


¶19 Second, Whitbeck argues that his trial counsel performed
ineffectively by failing “to object to the introduction of irrelevant
and highly prejudicial photographs” recovered from his phone
that depicted him holding a gun. “When a claim
of ineffective assistance of counsel is raised for the first time on
appeal, there is no lower court ruling to review and we must
decide whether the defendant was deprived of the effective
assistance of counsel as a matter of law.” State v. Parkinson, 2018
UT App 62, ¶ 8 (quotation simplified).


                            ANALYSIS

                    I. Prior Bad Acts Evidence

¶20 Whitbeck argues that the trial court erred when it
admitted the wallet and phone evidence. He contends that the
wallet and phone evidence allowed what was otherwise “a very
weak case . . . to be bolstered with a highly improper propensity
inference: that because [he] must have been committing multiple
vehicle burglaries that evening, he must have committed” the
crime of possessing the stolen Acadia.

¶21 Rule 404(b) of the Utah Rules of Evidence regulates the
admissibility of evidence of a defendant’s prior acts of
misconduct. “The rule recognizes the dangers of exposing a jury
to evidence of a defendant’s acts of prior misconduct,” especially
“the risk that the jury will infer that the defendant has a
reprehensible character, that he probably acted in conformity
with it, and that he should be punished for his immoral
character in any event.” State v. Thornton, 2017 UT 9, ¶ 35, 391
P.3d 1016 (quotation simplified). To preclude that inference, the
rule provides that “evidence of a crime, wrong, or other act is
not admissible to prove a person’s character in order to show
that on a particular occasion the person acted in conformity with
the character.” Utah R. Evid. 404(b)(1).

¶22 “On the other hand, the rule also recognizes that acts of
prior misconduct may also sustain an alternative—and entirely


20150973-CA                      7                 2018 UT App 88
                          State v. Whitbeck


permissible—inference.” Thornton, 2017 UT 9, ¶ 36. To that end,
the rule provides that past misconduct evidence “may be
admissible for another purpose, such as proving motive,
opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident.” Utah R. Evid. 404(b)(2).
Past misconduct evidence presented for such a noncharacter
purpose will be admissible if it is also relevant under rule 402
and the probative value of the evidence is not substantially
outweighed “by the danger of unfair prejudice” under rule 403.
See State v. Reece, 2015 UT 45, ¶ 57, 349 P.3d 712 (quotation
simplified); see also Thornton, 2017 UT 9, ¶ 36 (explaining that if
“past misconduct evidence is offered for any other purpose—
other than to suggest action in conformity with the bad character
suggested by his prior bad acts—such evidence is admissible, so
long as it satisfies rules 402 and 403” of the Utah Rules of
Evidence (quotation simplified)). Thus, the admissibility of prior
bad acts evidence turns on a three-part test: the prior bad act
evidence “(1) must be offered for a genuine, noncharacter
purpose, (2) must be relevant to that noncharacter purpose, and
(3) the probative value of the evidence must not be substantially
outweighed by the danger of unfair prejudice.” Reece, 2015 UT
45, ¶ 57 (quotation simplified).

¶23 Nevertheless, the ultimate question for an appellate court
reviewing a trial court’s rule 404(b) determination is “whether
the district judge made an error in admitting or excluding the
evidence in question,” not whether we would have decided
differently in the first instance. See Thornton, 2017 UT 9, ¶¶ 50–
53, 56 (quotation simplified). Our supreme court has reiterated
“the deferential standard of review that applies to review of this
kind of question,” given the trial judge’s “better position . . . to
assess the avowed basis for evidence of prior misconduct” and
to “judge its likely effect in prejudicing or confusing the jury.” Id.
¶ 56. Consequently, the “question for us is not whether we
would have admitted this evidence. It is whether the district
judge abused his broad discretion in doing so.” Id.




20150973-CA                      8                 2018 UT App 88
                         State v. Whitbeck


¶24 We address each of the three steps below and ultimately
conclude that the trial court did not exceed its discretion in
admitting the phone and wallet evidence.

A.    Proper Noncharacter Purpose

¶25 First, it was well within the trial court’s discretion to
conclude that the phone and wallet evidence was submitted for a
proper noncharacter purpose. Our supreme court recently
recognized in State v. Lopez, 2018 UT 5, that rule 404(b) evidence
may be admissible for the noncharacter purpose of identity if it
supports “an intermediate inference that tie[s] the defendant to
the charged crime.” See id. ¶¶ 44–47. In doing so, the Lopez court
cited with approval State v. Reece, 2015 UT 45, 349 P.3d 712; State
v. Shaffer, 725 P.2d 1301 (Utah 1986); and State v. Clark, 2014 UT
App 56, 322 P.3d 761. See Lopez, 2018 UT 5, ¶¶ 44–47. In each of
those cases, the district court’s decisions to admit evidence
under rule 404(b) for the noncharacter purpose of identity were
affirmed where the evidence was used for the purpose of linking
the defendant to the charged crime. See id. For example, the
supreme court noted that in Reece the prior bad acts evidence
was admissible because it showed that the defendant “had
access to the type of gun investigators determined was likely the
murder weapon.” Id. ¶ 44 (quotation simplified). Similarly, the
court observed that in Shaffer the prior bad acts evidence that the
defendant had stolen a wallet was admissible where the State
“used the evidence to show access to the murder weapon
because the defendant had used the identification in the stolen
wallet to purchase the gun [that had killed the victim] ten days
prior to the murder.” Id. ¶ 45.

¶26 The phone and wallet evidence in the present case was
likewise admissible under rule 404(b) because it supported an
“intermediate inference of identity” tying Whitbeck to the
charged crime. See id. ¶ 47. As the trial court noted, the officers
were investigating a “total criminal situation” involving multiple
vehicle burglaries and thefts in this North Ogden neighborhood.
As part of this “total criminal situation,” the phone was reported



20150973-CA                     9                2018 UT App 88
                        State v. Whitbeck


as being left inside of a vehicle parked six or seven blocks from
where the Acadia had been stolen, and the items recovered from
Whitbeck’s wallet had been reported stolen from a vehicle
parked two doors away from the Acadia. The location of the
phone and the wallet’s contents permit, as the trial court
observed, a “legitimate inference” that Whitbeck was in the
North Ogden neighborhood during the time frame in which the
burglaries occurred and that he had been involved in those
burglaries, as testified to by Witness. See Reece, 2015 UT 45,
¶¶ 58–63 (concluding that, where the “central issue at trial was
the identity of the killer,” “evidence linking [the
defendant] . . . to the type of gun that investigators had
identified as the likely murder weapon” was admissible under
rule 404(b) for the “genuine noncharacter purpose of
establishing [the defendant] as the murderer”); Clark, 2014 UT
App 56, ¶¶ 21–22 (concluding that prior bad acts evidence that
the defendant had been involved in a previous shooting was
admissible for a proper noncharacter purpose of identifying the
defendant “as the person who used the same firearm to commit
two shootings” where the “identity of the perpetrator was
clearly at issue” and where the details of a previous shooting
were relevant to show both that the weapon involved in the
charged shooting belonged to the defendant and that he was
present at the crime scene); Salt Lake City v. Alires, 2000 UT App
244, ¶ 13, 9 P.3d 769 (concluding that admission of the facts
surrounding the defendant’s visit to the victim an hour before
making the harassing phone call at issue was proper for an
identification purpose, where the facts suggested “a clear factual
link between the two incidents” by demonstrating “a course of
threatening behavior directed at [the victim]”). Accordingly, the
evidence of the phone and the wallet was admitted for a proper
noncharacter purpose—identifying Whitbeck as a person
involved in the Acadia’s theft. See Lopez, 2018 UT 5, ¶¶ 44–47.

B.    Relevance

¶27 Next, it was also within the court’s discretion to conclude
that the phone and wallet evidence was relevant to proving



20150973-CA                    10               2018 UT App 88
                         State v. Whitbeck


Whitbeck’s identity as a person involved in the Acadia’s theft.
“Relevant evidence is admissible” unless the Federal or Utah
Constitution, a statute, or a rule provides otherwise, Utah R.
Evid. 402, and “relevance is a low bar,” State v. Thornton, 2017
UT 9, ¶ 61, 391 P.3d 1016; see also Reece, 2015 UT 45, ¶ 64
(explaining that “any evidence that has even the slightest
probative value is relevant under the rules of evidence”
(quotation simplified)). “Evidence is relevant if: (a) it has any
tendency to make a fact more or less probable than it would be
without the evidence; and (b) the fact is of consequence in
determining the action.” Utah R. Evid. 401 (emphasis added).

¶28 Here, Whitbeck’s identity as a person involved in the
Acadia’s theft was of central importance to this case—the State
was required to prove both that Whitbeck was the person who
had received the stolen Acadia and that Whitbeck knew or
believed that the Acadia had been stolen at the time he received
it. See Utah Code Ann. § 76-6-408(1) (LexisNexis 2017)
(providing that “a person commits theft if he receives, retains, or
disposes of the property of another knowing that it has been
stolen, or believing that it probably has been stolen”). The phone
and wallet evidence tended to identify Whitbeck as a person
involved in the theft of the Acadia because it physically linked
him to the North Ogden neighborhood from which the Acadia
had been stolen on the night in question. That evidence also
inferentially suggested that Whitbeck had been involved in other
vehicular burglaries that had been reported in the same area,
which increased the likelihood of Whitbeck’s involvement in,
and knowledge of, the Acadia’s theft as a part of the larger crime
spree. See Clark, 2014 UT App 56, ¶ 22 (concluding that the
details of the defendant’s involvement in a prior shooting were
relevant to identify the defendant as the perpetrator of the
shooting at issue where the defendant denied being present at
the shooting at issue and the details of the prior shooting tended
to identify the defendant “as the person who [had] used the
same firearm to commit two shootings”); Alires, 2000 UT App
244, ¶¶ 14–15 (concluding that the trial court did not abuse its
discretion in concluding the prior bad acts evidence was relevant


20150973-CA                    11                2018 UT App 88
                        State v. Whitbeck


where “the identity of the caller [was] a material fact and a
necessary element in the State’s prosecution” and some of the
content from the phone call tended “to prove the identity of the
caller”).

¶29 In addition, the phone and wallet evidence had some
tendency to corroborate Witness’s testimony about his and
Whitbeck’s general plan to steal and burglarize vehicles in the
North Ogden neighborhood on the night in question. As defense
counsel highlighted in cross-examination, there were some
credibility problems with Witness’s testimony—Witness
admitted that, at the time of the events, he had been heavily
involved in drugs and had trouble recalling some of the details.
Whatever the failings in Witness’s testimony, the phone and
wallet provided physical evidence that fairly suggested there
was some truth to his narrative. And the overall use of the phone
and wallet evidence therefore tended to counterpoint Whitbeck’s
attempts at trial to draw Witness’s credibility into question. See
State v. Holbert, 2002 UT App 426, ¶ 37, 61 P.3d 291 (indicating
that prior bad acts evidence was relevant where it tended to
make the complaining witness’s “version of the events . . . more
probable than without the evidence”); State v. Van Oostendorp,
2017 UT App 85, ¶¶ 36–37, 397 P.3d 877 (concluding that prior
bad acts evidence at issue was “relevant to rebut [the
defendant’s] defense”). 2



2. Whitbeck also argues that the State did not lay a sufficient
foundation for the admission of the other vehicle burglaries. He
argues that the State “did not present evidence as to how the
evidence arrived in the various vehicles” and it “never showed
[his] actual involvement or culpability in these bad acts” or
“create[d] an actual connection between the other vehicle
burglaries and [his] supposed theft of the Acadia.” See Utah R.
Evid. 104(b) (providing that “when the relevance of evidence
depends on whether a fact exists, proof must be introduced
sufficient to support a finding that the fact does exist” and that
                                                    (continued…)


20150973-CA                    12               2018 UT App 88
                          State v. Whitbeck


C.     Risk of Unfair Prejudice

¶30 Finally, the court did not exceed its discretion in
determining that, while use of the phone and wallet evidence
was somewhat prejudicial, it was not unfairly so. Rule 403 of the
Utah Rules of Evidence provides that “the court may exclude
relevant evidence if its probative value is substantially
outweighed by a danger of,” among other things, “unfair
prejudice.” In weighing the probative value and potentially
unfair prejudice of evidence under rule 403, trial courts are
instructed to “bind [their] analysis to the text of [that] rule.” State
v. Lowther, 2017 UT 34, ¶ 45, 398 P.3d 1032; see also State v. Cuttler,
2015 UT 95, ¶ 2, 367 P.3d 981 (stating that “the governing legal
standard for evaluating whether evidence satisfies rule 403 is the
plain language of the rule, nothing more and nothing less”). This
may include some appropriate consideration of what have
become known as the Shickles factors, but ultimately, courts
should consider “those factors that are appropriate given the
particular circumstances of the case.” Lowther, 2017 UT 34, ¶ 45;
Cuttler, 2015 UT 95, ¶¶ 18–19 (explaining that a court’s rule 403
analysis “should not [be] limit[ed]” to or moored “entirely and
exclusively” to the Shickles factors, and that, if used, the Shickles
factors should not be applied mechanically).




(…continued)
“the court may admit the proposed evidence on the condition
that the proof be introduced later”). But the State did not seek
admission of the evidence to argue that Whitbeck had, in fact,
committed the other burglaries. Instead, it sought to use that
evidence to identify Whitbeck as a person with some connection
to those crimes. Thus, the only conditions of fact at issue here
were the circumstances in which the phone and wallet were
recovered and how the identifications of those items as
belonging to Whitbeck proceeded. As a result, the phone and
wallet evidence does not run afoul of rule 104’s requirements.



20150973-CA                       13                2018 UT App 88
                         State v. Whitbeck


¶31 Here, the trial court determined that, while the phone and
wallet evidence was somewhat prejudicial, it was not unfairly
so. The trial court found that the phone and wallet evidence
“goes to the identity of Mr. Whitbeck,” and it accordingly
limited the use of the evidence to that end. Specifically, the court
stated that the phone and wallet evidence could be used only to
“tie . . . up with [Witness’s testimony] . . . that [Whitbeck] was
involved in this crime or other crimes” that police were
investigating, and it emphasized that the State would not be
permitted to use the evidence to argue that Whitbeck committed
the other vehicle burglaries and therefore must have committed
the charged crimes. In this regard, the court determined that
because police were investigating the Acadia’s theft as part of a
“total criminal situation” involving a “series of crimes,” the
phone and wallet evidence raised “a legitimate inference or
question as to why [Whitbeck’s] wallet [was] found where it was
found and why [Whitbeck’s] phone [was] found where it was
found.” The court also determined that the State was “entitled to
bring in all the evidence that [it] had that would lead one to
believe that the identity of the person that was involved in this
crime and inferentially involved in others was [Whitbeck]”
rather than someone else.

¶32 In so ruling, the court did not exceed its discretion. It is
significant that the phone and wallet evidence was not
introduced to simply establish that Whitbeck had committed
certain specific prior bad acts with some bearing on the case,
such as the alleged burglaries associated with those items.
Rather, the evidence was introduced to permit the jurors to draw
a reasonable inference that Whitbeck had been a person involved
in the larger crime spree under investigation, which included the
Acadia’s theft. Given that there was no direct evidence that
Whitbeck had actually stolen the Acadia, the jury was required
to draw such an inference to convict Whitbeck of a crime that
depended on his knowledge or belief that the Acadia had been
stolen. Cf. Thornton, 2017 UT 9, ¶ 63 (indicating that the risk of
unfair prejudice may be mitigated if the evidence pertained to “a
matter of substantial relevance to the prosecution”); Alires, 2000


20150973-CA                     14                2018 UT App 88
                          State v. Whitbeck


UT App 244, ¶ 17 (noting that the prior bad acts evidence was
not unfairly prejudicial in part because the defendant’s “identity
. . . is a necessary element of the charged offense” and “identity
was a crucial issue at trial,” rendering the evidence “very
important to the State’s case”). As a result, the challenged
evidence does not seem to be of a kind likely to unfairly
prejudice Whitbeck, given its role and purpose in the overall
case.

¶33 In the balance, then, the court did not exceed its discretion
in concluding that the probative value of the phone and wallet
evidence was not substantially outweighed by the risk of unfair
prejudice. It was the only physical evidence that corroborated
Witness’s account and that tended to show Whitbeck knew or
believed the Acadia was stolen. Under these circumstances, it
was not improper for the trial court to admit the phone and
wallet evidence under Utah Rule of Evidence 404(b).

                       II. The Photographs

¶34 Whitbeck also argues that trial counsel performed
ineffectively by failing to object to the introduction of “irrelevant
and highly prejudicial photographs.” During the trial, the State
presented two photographs it had obtained from Whitbeck’s
phone that showed him holding a gun. The State used these
photographs to demonstrate that the recovered phone was, in
fact, Whitbeck’s. Defense counsel did not object to the admission
of the photographs as exhibits. Whitbeck argues that counsel
performed deficiently by not objecting because failing to do so
could not have been a legitimate trial strategy where the
photographs only tangentially connected him to the crimes with
which he was charged. He suggests that, at the very least,
counsel should have requested that the guns in the photographs
be redacted. He also argues that had the photographs been
excluded there is a reasonable probability the outcome at trial
would have been more favorable to him.




20150973-CA                     15                 2018 UT App 88
                          State v. Whitbeck


¶35 To prevail on his ineffective assistance of counsel claim,
Whitbeck bears the burden to demonstrate both that his trial
counsel performed deficiently by failing to object to the
photographs—i.e., “that counsel’s representation fell below an
objective standard of reasonableness,” and that, had trial counsel
objected, there is a “reasonable probability” that the outcome of
the trial would have been more favorable to him. Strickland v.
Washington, 466 U.S. 668, 687–88, 694 (1984). “A reasonable
probability is a probability sufficient to undermine confidence in
the outcome.” Id. at 694.

¶36 Here, we agree that trial counsel’s failure to object to the
introduction of the photographs is troubling. As Whitbeck points
out, the photographs could have raised some risk that the jury
might view him as a violent person and view his crimes, though
nonviolent, through that lens. See generally Utah R. Evid. 403
(providing that evidence may be excluded if the probative value
is “substantially outweighed” by “a danger of . . . unfair
prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative
evidence”). Consequently, given the rather evident downside to
the introduction of the photographs, we cannot easily conceive
of “some plausible strategic explanation” for counsel’s failure to,
at the very least, request that the guns be redacted from them.
See State v. Carter, 2015 UT App 109, ¶ 13, 349 P.3d 764
(quotation simplified).

¶37 However, we nonetheless conclude that Whitbeck has not
shown that the introduction of the photographs was prejudicial
to his overall case in that, without them, there was “a reasonable
probability” he would have enjoyed a more favorable outcome
at trial. See Strickland, 466 U.S. at 694. “Strickland’s requirement of
a ‘reasonable probability’ of a different outcome is a relatively
high hurdle to overcome.” State v. Garcia, 2017 UT 53, ¶ 44
(quoting Strickland, 466 U.S. at 694). Only those errors that
“actually had an adverse effect on the defense” require reversal.
See id. ¶¶ 36–37. Thus, in analyzing prejudice under Strickland,
we “consider the totality of the evidence” before the judge or



20150973-CA                      16                 2018 UT App 88
                          State v. Whitbeck


jury to determine whether the error “had a pervasive effect” on
the evidence, “altering the entire evidentiary picture,” or
whether the error had only an “isolated, trivial effect.” Strickland,
466 U.S. at 695–96. We also consider the strength of the evidence
supporting the jury’s verdict, as a “weakly supported” verdict
“is more likely to have been affected by errors than one with
overwhelming record support.” Id. at 696.

¶38 Here, examining the record as a whole, we conclude that
the admission of the photographs does not undermine our
confidence in the jury’s verdict. The evidence of Whitbeck’s guilt
overwhelmed any effect counsel’s failure to object might have
produced, rendering the photographs’ overall impact on the case
as a whole slight. See Garcia, 2017 UT 53, ¶¶ 42, 45. For example,
the eluding the police charge was supported by the eyewitness
accounts of Officer Huckaby and the responding patrol officer.
Officer Huckaby testified that three days after the Acadia was
stolen he observed Whitbeck driving a vehicle that matched the
stolen Acadia’s description, which prompted him to call for
backup, and both Officer Huckaby and the responding patrol
officer thereafter observed Whitbeck flee at high speeds once the
patrol officer pulled behind Whitbeck and activated his lights
and siren.

¶39 The theft by receiving the stolen Acadia charge was also
supported by eyewitness identifications of persons who had
observed Whitbeck in possession of the Acadia shortly after it
was stolen. Witness testified that later on the morning of January
18, after he and Whitbeck had been separated while carrying out
their plan to burglarize and steal vehicles in the North Ogden
neighborhood, Whitbeck met back up with him and was driving
a GMC Acadia. Officer Haney observed Whitbeck standing
inside the driver’s door of an Acadia parked on Witness’s
driveway two days after its theft, and Witness, who was with
Whitbeck at the time, testified that Whitbeck then drove the
vehicle away. Officer Huckaby, as discussed above, observed
Whitbeck driving (and, later, fleeing) in the Acadia three days
after the theft.



20150973-CA                     17                 2018 UT App 88
                        State v. Whitbeck


¶40 The State also introduced substantial evidence that
Whitbeck would have known or believed that the Acadia had
been stolen. Witness testified that he and Whitbeck were in the
North Ogden neighborhood from which it was stolen on the
night in question to carry out their plan of thieving and
burglarizing vehicles and that they did, in fact, carry out that
plan. Witness also testified, as discussed, that although he and
Whitbeck became separated while carrying out their plan, he
reunited with Whitbeck later in the morning of January 18, and
at that time Whitbeck was driving an Acadia. The State
introduced the phone and wallet evidence, which corroborated
Witness’s testimony about the plan to steal and burglarize
vehicles. And both parties stipulated before trial that the Acadia
was recovered by police from someone who claimed he received
the Acadia from a person who Witness later testified was an
associate of Whitbeck’s, one who was “able to use” the stolen
vehicles that were “around” “when he wanted to.”

¶41 Thus, given all of the evidence before the jury, we cannot
conclude that the introduction of the photographs—while
troubling—prejudicially affected Whitbeck’s case such that the
outcome would have been more favorable to him without them.
The evidence in the record that Whitbeck eluded the police and
received the stolen Acadia overwhelms any potentially
prejudicial effect counsel’s failure to object might have
produced. See Garcia, 2017 UT 53, ¶ 45. In other words, we are
unpersuaded there is a reasonable probability that the jury
would have acquitted him had counsel objected, or that the
verdicts must have resulted from the jury’s desire to improperly
sanction him for holding a gun. See Strickland v. Washington, 466
U.S. 668, 695 (1984).


                         CONCLUSION

¶42 We conclude that Whitbeck has failed to demonstrate that
the trial court erred by admitting the phone and wallet evidence
under rule 404(b) of the Utah Rules of Evidence. We also



20150973-CA                    18               2018 UT App 88
                        State v. Whitbeck


conclude that Whitbeck has failed to persuade us that he
received constitutionally ineffective assistance of counsel when
his trial counsel failed to object to the admission of the
photographs recovered from his phone. Accordingly, we affirm.




20150973-CA                   19               2018 UT App 88